DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated November 12, 2020, including arguments and amendments.

In the Non-Final Office action mailed October 1, 2020, claims 1 – 6, 8 – 13, 15 – 18, and 20 were rejected under either 102(a)(1) or 103, and claims 7, 14, and 19 were objected to as reciting allowable subject matter but depending from rejected base claims.

Applicants’ Nov. 12, 2020, amendment incorporates the subject matter of (now cancelled) claims 7, 14, and 19 into independent claims 1, 8, and 15. This amendment also adds new claims 21 – 23, depending from 1, 8, and 15, respectively.

On the basis of these amendments, the rejection of claims 1 – 5, 8 – 12, and 15 – 18 under 35 USC 102(a)(1) by the disclosure of Lee is withdrawn. Also withdrawn is the rejection of claim 6, 13, and 20 under 35 USC 103 by the combination of Lee and Iwasaki.

An updated search resulted in several prior art references that, when combined with Lee, render obvious the independent claims and the new claims. Details are presented below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 12, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., U.S. PG-Pub. No. 2016/0147859 (hereafter, “Lee”), in view of Samantaray, et al., U.S. PG-Pub. No. 2016/0092510 (hereafter, “Samantaray”).

As to Claim 1, Lee discloses: a computer implemented method, comprising:
initiating, by one or more processors, a replay cycle for database replication against a replica table in a multi-tiered database, wherein the replica table corresponds to a source table in the multi-tiered database ([0040], referring to the system replaying all write database transactions at the source tables in source node 106 to the corresponding replica tables in replica node 108);
retrieving, by one or more processors, a replication status of the replica table ([0038], “… database management system 102 maintains the state of the source tables in source node 106 with the state of the replica tables in replica node 108.”);
when the replication status indicates an enabled status or an enabling status with a special code for the replica table: retrieving, by one or more processors, operations from a transaction log based on a last synchronization time, wherein [0069], referring to functions of the transaction log; and [0120], referring to timestamps assigned to synchronization);
performing, by one or more processors, the operations against the replica table without locking the source table ([0019], referring to transactions to the replica table being supplied by a replication log, thereby not affecting the operating status of the source).

Lee does not appear to explicitly disclose: receiving, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read; pulling, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period; or pulling, by the one or more processors, the data from the source table if the replica table data was last refreshed outside the acceptable time period.

Samantaray discloses: receiving, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read ([0031], referring to query attribute analysis, and the determination that the query is a real-time query, thus indicating that the query is best processed by a relational database, as opposed to distributed storage for non-real-time queries);
pulling, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period ([0032], referring to a timer initiated to set the expiry date on received data; and [0045], wherein a query may request data below a certain age, in which case it is processed by a relational database);
[0045], wherein a query may request data that is greater than a predefined age, in which case it is processed by the distributed storage cluster).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee and Samantaray before him/her, to have modified the query processing from Lee with the time-based options from Samantaray, to provide to the user the fastest results in a real-time situation and slower results in a non-real-time situation, in order to conserve processing power for the most urgent data requests.

As to Claim 2, Lee, as modified, discloses: determining, by the one or more processors, a second replica table and a second source table related to the replay cycle based on the transaction log (Lee, Fig. 11, showing a plurality of sources nodes maintaining a plurality of source tables, and a replica node maintaining a plurality of replica tables);
identifying, by the one or more processors, a transitive interdependency based on the source table and the second source table; grouping, by the multi-tiered database, the operations into transitive closures based on the transitive interdependency (Lee, [0101] – [0103], referring to grouping transactions together for synchronization);
performing, by the one or more processors, the operations in transactions based on the transitive closures, wherein the operations within a transitive closures are performed in parallel (Lee, [0044], “This example embodiment for asynchronous table replication minimizes table replication delay by replaying write database transactions in parallel while still ensuring transactional consistency. Specifically, the database management system in this example embodiment replays replication log entries in parallel while serializing the replay of transaction commit log entries.”); and
committing, by the one or more processors, the transactions when all the transactions are performed (Lee, [0044], referring to committing entries in a serialized fashion).

As to Claim 3, Lee, as modified, discloses: determining, by the one or more processors, an order in which to perform the transactions based on a commit queue (Lee, [0065], “Parallel log replayer 214 may include multiple queues, and each queue may be assigned a replication log entry for replay.”).

As to Claim 4, Lee, as modified, discloses: engaging, by the one or more processors, a synchronizer in response to a user command, wherein the synchronizer copies the source table into the replica table and sets the replication status for the replica table to the enabling status with the special code (Lee, [0041], “Database management system 102 may replay all write database transactions at the source tables to the corresponding replica tables either synchronously or asynchronously. In synchronous table replication, database management system 102 updates the source table and the corresponding replica table at the same time.”).

As to Claim 5, Lee, as modified, discloses: aborting, by the one or more processors, the replay cycle when the replication status indicates a disabled status for the replica table (Lee, [0088], “A restart may be required because of a crash of the source node or replica node. But when there is a restart due to a crash or node failure, there may exist not yet replicated changes from the source tables to the corresponding replica tables.”).

Claim 8, Lee discloses: a system, comprising: a memory; and at least one processor coupled to the memory (Fig. 14, showing Processor 1404 in communication with Main Memory 1408) and configured to:
initiate a replay cycle for database replication against a replica table in a multi-tiered database, wherein the replica table corresponds to a source table in the multi-tiered database ([0040], referring to the system replaying all write database transactions at the source tables in source node 106 to the corresponding replica tables in replica node 108); and
retrieve a replication status of the replica table ([0038], “… database management system 102 maintains the state of the source tables in source node 106 with the state of the replica tables in replica node 108.”);
when the replication status indicates an enabled status or an enabling status with a special code for the replica table: retrieve operations from a transaction log based on a last synchronization time, wherein the operations were performed on the source table, and wherein the operations were performed after the last synchronization time ([0069], referring to functions of the transaction log; and [0120], referring to timestamps assigned to synchronization); and
perform the operations against the replica table without locking the source table ([0019], referring to transactions to the replica table being supplied by a replication log, thereby not affecting the operating status of the source).

Lee does not appear to explicitly disclose: receive, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read; pull, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period; or pull, by the one 

Samantaray discloses: receive, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read ([0031], referring to query attribute analysis, and the determination that the query is a real-time query, thus indicating that the query is best processed by a relational database, as opposed to distributed storage for non-real-time queries);
pull, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period ([0032], referring to a timer initiated to set the expiry date on received data; and [0045], wherein a query may request data below a certain age, in which case it is processed by a relational database);
pull, by the one or more processors, the data from the source table if the replica table data was last refreshed outside the acceptable time period ([0045], wherein a query may request data that is greater than a predefined age, in which case it is processed by the distributed storage cluster).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee and Samantaray before him/her, to have modified the query processing from Lee with the time-based options from Samantaray, to provide to the user the fastest results in a real-time situation and slower results in a non-real-time situation, in order to conserve processing power for the most urgent data requests.

As to Claim 9, Lee, as modified, discloses: determine a second replica table and a second source table related to the replay cycle based on the transaction log (Lee, Fig. 11, showing a plurality of sources nodes maintaining a plurality of source tables, and a replica node maintaining a plurality of replica tables);
identify a transitive interdependency based on the source table and the second source table; group the operations into transitive closures based on the transitive interdependency (Lee, [0101] – [0103], referring to grouping transactions together for synchronization);
perform the operations in transactions based on the transitive closures, wherein the operations within a transitive closures are performed in parallel (Lee, [0044], “This example embodiment for asynchronous table replication minimizes table replication delay by replaying write database transactions in parallel while still ensuring transactional consistency. Specifically, the database management system in this example embodiment replays replication log entries in parallel while serializing the replay of transaction commit log entries.”); and
commit the transactions when all the transactions are performed (Lee, [0044], referring to committing entries in a serialized fashion).

As to Claim 10, Lee, as modified, discloses: determine an order in which to perform the transactions based on a commit queue (Lee, [0065], “Parallel log replayer 214 may include multiple queues, and each queue may be assigned a replication log entry for replay.”).

As to Claim 11, Lee, as modified, discloses: engage a synchronizer in response to a user command, wherein the synchronizer copies the source table into the replica table and sets the replication status for the replica table to the enabling status with the special code (Lee, [0041], “Database management system 102 may replay all write database transactions at the source tables to the corresponding replica tables either synchronously or asynchronously. In synchronous table replication, database management system 102 updates the source table and the corresponding replica table at the same time.”).

As to Claim 12, Lee, as modified, discloses: abort the replay cycle when the replication status indicates a disabled status for the replica table (Lee, [0088], “A restart may be required because of a crash of the source node or replica node. But when there is a restart due to a crash or node failure, there may exist not yet replicated changes from the source tables to the corresponding replica tables.”).

As to Claim 15, Lee discloses: a non-transitory computer-readable device having instructions stored thereon (Fig. 14) that, when executed by at least one computing device, cause the at least one computing device to perform instructions comprising:
initiating a replay cycle for database replication against a replica table in a multi-tiered database, wherein the replica table corresponds to a source table in the multi-tiered database ([0040], referring to the system replaying all write database transactions at the source tables in source node 106 to the corresponding replica tables in replica node 108);
retrieving a replication status of the replica table ([0038], “… database management system 102 maintains the state of the source tables in source node 106 with the state of the replica tables in replica node 108.”);
when the replication status indicates an enabled status or an enabling status with a special code for the replica table:
retrieving operations from a transaction log based on a last synchronization time, wherein the operations were performed on the source table, and wherein the operations [0069], referring to functions of the transaction log; and [0120], referring to timestamps assigned to synchronization); and
performing the operations against the replica table without locking the source table ([0019], referring to transactions to the replica table being supplied by a replication log, thereby not affecting the operating status of the source).

Lee does not appear to explicitly disclose: receiving, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read; pulling, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period; or pulling, by the one or more processors, the data from the source table if the replica table data was last refreshed outside the acceptable time period.

Samantaray discloses: receiving, by the one or more processors, a query wherein the query indicates an acceptable time period for which data in the replica table may be read ([0031], referring to query attribute analysis, and the determination that the query is a real-time query, thus indicating that the query is best processed by a relational database, as opposed to distributed storage for non-real-time queries);
pulling, by the one or more processors, the data from the replica table if the replica table data was refreshed within the acceptable time period ([0032], referring to a timer initiated to set the expiry date on received data; and [0045], wherein a query may request data below a certain age, in which case it is processed by a relational database);
pulling, by the one or more processors, the data from the source table if the replica table data was last refreshed outside the acceptable time period ([0045], wherein a query may request data that is greater than a predefined age, in which case it is processed by the distributed storage cluster).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee and Samantaray before him/her, to have modified the query processing from Lee with the time-based options from Samantaray, to provide to the user the fastest results in a real-time situation and slower results in a non-real-time situation, in order to conserve processing power for the most urgent data requests.

As to Claim 16, Lee, as modified, discloses: determining a second replica table and a second source table related to the replay cycle based on the transaction log (Lee, Fig. 11, showing a plurality of sources nodes maintaining a plurality of source tables, and a replica node maintaining a plurality of replica tables);
identifying a transitive interdependency based on the source table and the second source table; grouping the operations into transitive closures based on the transitive interdependency (Lee, [0101] – [0103], referring to grouping transactions together for synchronization);
performing the operations in transactions based on the transitive closures, wherein the operations within a transitive closures are performed in parallel (Lee, [0044], “This example embodiment for asynchronous table replication minimizes table replication delay by replaying write database transactions in parallel while still ensuring transactional consistency. Specifically, the database management system in this example embodiment replays replication log entries in parallel while serializing the replay of transaction commit log entries.”); and
committing the transactions when all the transactions are performed (Lee, [0044], referring to committing entries in a serialized fashion)

Claim 17, Lee, as modified, discloses: determining an order in which to perform the transactions based on a commit queue (Lee, [0065], “Parallel log replayer 214 may include multiple queues, and each queue may be assigned a replication log entry for replay.”).

As to Claim 18, Lee, as modified, discloses: engaging a synchronizer in response to user command, wherein the synchronizer copies the source table into the replica table and sets the replication status for the replica table to the enabling status with the special code (Lee, [0041], “Database management system 102 may replay all write database transactions at the source tables to the corresponding replica tables either synchronously or asynchronously. In synchronous table replication, database management system 102 updates the source table and the corresponding replica table at the same time.”).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as modified by Samantaray and applied to claims 1, 8, and 15, further in view of Iwasaki, et al., U.S. PG-Pub. No. 2015/0154271 (hereafter, “Iwasaki”).

As to Claim 6, Lee, as modified by Samantaray, does not appear to explicitly disclose: determining, by the multi-tiered database, a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp.

Iwasaki discloses: determining, by the multi-tiered database, a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp ([0047], “In a situation where the volume is already expired when the replication starts, the replication may be skipped and an associated replication job may be eliminated, thus excessive replication of the early-expiring volumes does not occur.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Iwasaki before him/her, to have further modified the replay from Lee with the skipping of expired transactions from Iwasaki, in order to increase processing efficiency.

As to Claim 13, Lee, as modified by Samantaray, does not appear to explicitly disclose: determine a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp.

Iwasaki discloses: determine a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp ([0047], “In a situation where the volume is already expired when the replication starts, the replication may be skipped and an associated replication job may be eliminated, thus excessive replication of the early-expiring volumes does not occur.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Iwasaki before him/her, to have further modified the replay from Lee with the skipping of expired transactions from Iwasaki, in order to increase processing efficiency.

As to Claim 20, Lee, as modified by Samantaray, does not appear to explicitly disclose: determining a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp.

Iwasaki discloses: determining a subset of the operations to skip when the last synchronization time is greater than a last replayed transaction commit timestamp ([0047], “In a situation where the volume is already expired when the replication starts, the replication may be skipped and an associated replication job may be eliminated, thus excessive replication of the early-expiring volumes does not occur.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Iwasaki before him/her, to have further modified the replay from Lee with the skipping of expired transactions from Iwasaki, in order to increase processing efficiency.

Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as modified by Samantaray and applied to claims 1, 8, and 15, further in view of LaRue, et al., U.S. Pat. No. 6,401,104 (hereafter, “Larue”).

As to Claim 21, Lee, as modified by Samantaray, does not appear to explicitly disclose: upon performing the operations against the replica table, setting by the one or more processors, the replication status to an enabled status and clearing the special code.

Larue discloses: upon performing the operations against the replica table, setting by the one or more processors, the replication status to an enabled status and clearing the special code (col. 21, line 53 through col. 22, line 30, referring to the freshness indicator attributed to a GUD record, which is a Boolean flag indicating whether the status of the record is fresh or not. The purpose of the flag is to provide a method by which the records’ synchronization status can be easily determined. When a record is appropriately and timely synchronized, it is flagged “fresh”, and that freshness flag is deactivated upon the expiration of a pre-determined amount of time).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Larue before him/her, to have further modified the replicas from Lee with the freshness flag from Larue, in order to easily detect whether a replica has been synchronized.

As to Claim 22, Lee, as modified by Samantaray, does not appear to explicitly disclose: upon performing the operations against the replica table, set the replication status to an enabled status and clearing the special code.

Larue discloses: upon performing the operations against the replica table, set the replication status to an enabled status and clearing the special code (col. 21, line 53 through col. 22, line 30, referring to the freshness indicator attributed to a GUD record, which is a Boolean flag indicating whether the status of the record is fresh or not. The purpose of the flag is to provide a method by which the records’ synchronization status can be easily determined. When a record is appropriately and timely synchronized, it is flagged “fresh”, and that freshness flag is deactivated upon the expiration of a pre-determined amount of time).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Larue before him/her, to have further modified the replicas from Lee with the freshness flag from Larue, in order to easily detect whether a replica has been synchronized.

Claim 23, Lee, as modified by Samantaray, does not appear to explicitly disclose: upon performing the operations against the replica table, setting by the one or more processors, the replication status to an enabled status and clearing the special code.

Larue discloses: upon performing the operations against the replica table, setting by the one or more processors, the replication status to an enabled status and clearing the special code (col. 21, line 53 through col. 22, line 30, referring to the freshness indicator attributed to a GUD record, which is a Boolean flag indicating whether the status of the record is fresh or not. The purpose of the flag is to provide a method by which the records’ synchronization status can be easily determined. When a record is appropriately and timely synchronized, it is flagged “fresh”, and that freshness flag is deactivated upon the expiration of a pre-determined amount of time).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Lee, Samantaray, and Larue before him/her, to have further modified the replicas from Lee with the freshness flag from Larue, in order to easily detect whether a replica has been synchronized.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167